﻿
It is a great honour and a source of legitimate pride to address the Assembly today on behalf of the Military Council of National Reconstruction and the Government of the Republic of Guinea, led by His Excellency General Lansana Conte, out of a political determination to provide it with my country's modest contribution to the finding of solutions to the many problems of concern to our peoples and States.
Before discussing the burning issues of the day, Sir, I should like, to discharge a pleasant duty, that of congratulating you very sincerely on behalf of my delegation on your outstanding election to the presidency of the forty-second session of the General Assembly. I am convinced that your skills as an experienced diplomat coupled with your authority and impartiality will guarantee the success we expect of this session of the General Assembly,
I should like also to thank your predecessor, the representative of Bangladesh, His Excellency Mr. Humayun Rasheed Choudhury, for the outstanding way in which he conducted the work of the last session of the General Assembly.
How could I fail to convey to Secretary-General Javier Pérez de Cuéllar the profound gratitude of my people for the tireless efforts he constantly exerts to bring about a climate of peace, security and prosperity among all nations in an international situation that is so confused and precarious.
The Secretary-General's report to the General Assembly rightly stresses that the interdependence of all States forces them to exercise greater co-operation within strengthened multilateralism; it is through this co-operation, for which each State is responsible, that the ideals of the Organization may be achieved. I am convinced that the goals of this co-operation can be achieved only by strengthening the United Nations, the primary instrument for the establishment and maintenance of a climate of confidence and understanding among all States and a powerful tool at the service of peace and development.
As we meet once again in this Assembly to assess, as we traditionally do, the work of our Organization, we must say that since the last session the world has remained beset by many areas of tension. International relations, both political and economic, have continued to worsen, and the victims of this situation are, unfortunately, the third world countries - the weakest, most vulnerable entities.
The dramatic and sometimes tragic events of recent months, which we have witnessed powerless to do anything, must make us aware that ours is an interdependent world. We see the extent to which conflicts and tensions may impact on general security, and we increasingly appreciate the links between the economies of various regions. That is why my country is committed to the idea of establishing a mote just, more equitable international order.
The many pockets of tension throughout our world continue to be of concern to my country. Among the major problems of our Organization there is the heart-rending situation prevailing in South Africa, where each day the anachronistic racist regime of Pretoria steps up its obstinate determination to perpetuate injustice, misery and suffering of the black majority, which it has deprived of its basic eights, is there any greater challenge to the international community than the pseudo-elections in which only whites may participate, the total gagging of the South African media and the absurd maintenance of a state of emergency? Truly, the supporters of apartheid continue to flout the universal conscience through the inhumanity of their domestic policies and the incessant acts of aggression they perpetuate against the front-line countries and neighbouring States.
Given the resurgence of acts of State terrorism, a new attitude is necessary, one requiring our unswerving commitment. That is why the Republic of Guinea adds its voice to those of all justice- and freedom-loving States calling for increased assistance in various forms for the victims of apartheid to enable them to deal with the crimes, the destabilizing actions, of the racist Pretoria regime. We welcome here the bold decisions taken on behalf of Africa at the recent summit of Heads of State and Government of the Organization of African Unity (OAU) in Addis Ababa on the situation in that region. Strict implementation of those measures will certainly help to eliminate apartheid and to bring about the triumph of right and justice, resolutely defended by the African National Congress of South Africa (ANC) and the Pan Africanist Congress of Azania (PAC), the national liberation movements, which my country firmly supports.
With regard to illegally-occupied Namibia, there still continue dilatory manoeuvres to sabotage implementation of Security Council resolution 435 (1978). With regard to its neighbours, South Africa continues its policy of aggression, destabilization and intimidation. Given the horrendous cycle of violence that has for some time marked the situation in that part of Africa, it is time to go beyond mere condemnation. The minority Pretoria regime has proved to all peoples and Governments of goodwill how bigoted and intransigent it is, and how it totally disregards international law and universal ethics. More effective means of exerting pressure must be adopted to support the struggle of the oppressed peoples of South Africa and Namibia as well as the front-line States. 
The immediate effective implementation of comprehensive mandatory sanctions under Chapter Vii of the Charter will certainly make it possible to force the South African regime to abide by the decisions and resolutions of the United Nations, grant independence to Namibia and promote the advent in South Africa of a democratic multiracial society in which freedom, equality and the dignity of all are guaranteed.
Western Sahara is also a source of concern and we are optimistic that the parties to the conflict will proceed to a cease-fire, in keeping with the resolutions of the Organization of African Unity (OAU) and the United Nations, a prerequisite for the free self-determination of the Sahraoui people. In this respect, a well-deserved tribute should be paid to the Secretary-General for his discreet but effective efforts to find ways and means to prevail upon the protagonists to show the flexibility necessary to lead to an appropriate and lasting solution to the crisis. With regard to Chad, my delegation takes this opportunity to make an urgent appeal to the sons of that country, which has been drenched in blood by many years of fratricidal war, to complete the work of reconciliation. We call upon Libya and Chad to create the conditions for the speedy establishment of a climate of peace and brotherly co-operation in the region.
There have not yet been any positive developments regarding the conflict in the Horn of Africa despite many attempts at mediation. Dialogue should be continued to dispel the dangers that still threaten relations between the countries o£ the subregion.
The alarming situation in the Middle East, which gets worse every day, and the potential danger of a flare-up of the conflicts underscore the urgent need for the international community to proceed to a comprehensive, effective settlement of this Question, in this connection, the proposal to convene an international conference on peace in the Middle East, under United Nations auspices and with the participation of all the parties concerned, including the Palestine Liberation Organization (PLO), the sole, legitimate representative of the Palestinian people, should be encouraged.
Moreover, it is clear that it is more necessary than ever to find a negotiated solution to the distressing conflict between Iran and Iraq, which is becoming more alarming every day with the escalation of violence, death and desolation. Unless there is the common and persistent will to end this devastating war, the security of the entire Gulf will be dangerously compromised, and with it an entire system of values to which we remain deeply committed. That is why the efforts of the United Nations, through its Secretary-General, should be pursued and supported with a view to ensuring the implementation of Security Council resolution 598 (1987) as a first step in the search for a just solution to this problem.
The initiatives taken by the Secretary-General in the efforts to find a solution to the conflict in Afghanistan must be encouraged and continued with a view to promoting a political solution to the conflict, while respecting the independence, sovereignty and territorial integrity of the Afghan people and its right to determine its own future without foreign interference.
Regarding the Korean question, only the peaceful reunification of the country, without foreign interference, and the denuclearisation of the peninsula can remove the threat of war and overcome the obstacles blocking the way to the unity of the Korean nation.
The complete withdrawal of the foreign troops stationed in Kampuchea is also necessary. The return to a free, democratic, non-aligned Kampuchea is a sure guarantee of the defusing of the situation in South-East Asia and the advent of an era of peace and security. The development of the crisis throughout Central America also gives rise to great apprehension. We welcome the commitments made at the recent meeting in Guatemala of the principal leaders of the region and have great hopes that they will be respected by all the parties and will contribute to a relaxation of the tension in the region and to the establishment of a climate of confidence and good-neighbourliness, which would be an expression of the determination to safeguard the democratic principles and sovereignty of all the States of the region.
We take this opportunity to express from this rostrum our deep appreciation of the remarkable efforts made by the Contadora Group to transform this part of the American continent into a zone of peace and co-operation.
To these conflict situations we must add other challenges which, unfortunately, do not contribute to the establishment of a climate favourable to international peace and security. Among these challenges is the serious, profound and prolonged crisis affecting the world economy in general and the economies of the third-world countries in particular.
Never has the economic situation of the developing countries been more unfavourable. Furthermore, the situation of the African countries is steadily worsening under the combined impact of internal and external factors. Indeed, their economies are being hard hit by the consequences of the worsening of terms of trade, the enormous fluctuations in exchange rates, the increase in interest rates and the flight of capital. Protectionist barriers are blocking their exports, thus causing a fall in the cash flow and reducing their ability to honour their commitments to creditors.
With regard to the African continent, the constant deterioration in the terms of trade caused a fall of almost $19 billion in their 1986 export receipts, whereas coat of the debt servicing approached $200 billion for the sane year. To this must be added persistent drought and other natural disasters.
It is quite clear that the effort necessary to restore the economy must be made above all by the third-world countries. They are fully aware of this and have, for the most part, undertaken courageous reforms to revitalize their economies. But if these efforts are not followed by a substantial financial input, coupled with a rational understanding of the debt problem, it goes without saying that the sacrifices made will be without effect in the long terra and will result only in unfulfilled hopes. Indeed, without this complementary outside support, it would be pointless to undertake the various projects and programmes of development conceived within the framework of the structural adjustments for the purpose of banishing the spectre of hunger and poverty.
Therefore the problem is both political and financial, because the present state of international economic relations, which affect the lives of millions of human beings hardly gives cause for optimism.
It is hardly necessary to recall that the negative trends in the world economy will be eliminated only on the basis of a co-ordinated, realistic approach, without selfishness and or narrowness. The North-South dialogue and South-South co-operation provide the appropriate framework for the establishment of greater international economic justice.
Peace, security and development, which are indissolubly linked, occupy a central place among the concerns of our time, because they are indispensable factors in the general progress of mankind. In assessing the work done by our Organization in this vital sector we note with regret the absence of significant results in the implementation of many agreements and resolutions.
The escalation of the arms race and the exacerbation of hotbeds of tension, abetted by the will to dominate shown by certain major Powers, are creating a true war psychosis among the peoples and imperilling their sovereignty and survival. That is why we welcome and encourage the disarmament negotiations undertaken by the two super-Powers, in the firm hope that they will gradually achieve the complete and absolute denuclearisation of our planet.
As was so rightly emphasized by the recent International Conference on the Relationship between Disarmament and Development, the implementation of these two processes, which are distinct, yet at the same time linked, will create favourable conditions for the progress and prosperity of peoples. Meanwhile, thanks to scientific and technological achievements. Immense resources are wasted in the arms race, while, paradoxically, millions of people are languishing in poverty and suffering from illiteracy, hunger and disease. However, with general and complete disarmament, part of the resources freed could be designated for the purpose of the economic and social development of third-world countries.
That is why my delegation is convinced that lasting peace can be achieved only when there is a reduction in the gap between rich nations and poor nations. Thus, all of us without exception, faced with the threat of a nuclear apocalypse and with urgent economic needs, must work together to lay the foundations for a total peace and security, which are pre-conditions of progress and understanding among peoples. Finally, I express the hope that our work will be crowned with success; I am convinced that all nations will ensure scrupulous respect for the principles of the Charter and work untiringly towards the realization of its noble goals of peace, justice and progress.
Such an undertaking will demonstrate that we are substituting love for hate and that we are abandoning the perilous path of unreasonableness for clear thinking, and the adolescent anger of the past for a frank and fruitful dialogue.
Moreover, we shall thereby have shown our sincere will to look resolutely, all of us together, to a future built on hope and serenity.
